Citation Nr: 1444647	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  07-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

REMAND

The Veteran had active duty service from March 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for anxiety, depression and paranoia.  (The Board has re-characterized the issue on appeal in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

Historically, this case stems from a claim that the Veteran initially filed with VA in August 2005.  The agency of original jurisdiction (AOJ) denied the claim in a December 2005 rating decision.  The Board denied the Veteran's appeal of service connection for a psychiatric disorder in a September 2008 Board decision.  

The Veteran appealed the September 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of VA jointly agreed to vacate the September 2008 Board decision and remand the case back to the Board for further clarification and development.  The case was subsequently returned, in compliance with the April 2009 Joint Motion for Remand, to the Board in February 2010 when it was remanded for further development, to include clarification as to whether the Veteran wanted a hearing as to his psychiatric claim.  The Board subsequently remanded the psychiatric claim twice more in May 2011 and February 2013.  The case has been returned to the Board once again for appellate review.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2014; a transcript of that hearing is associated with the claims file.  (The Board notes that the Veteran had previously testified at a hearing before another Veterans Law Judge in March 2008, with regards to his right ear hearing loss and tinnitus service connection claims.  That March 2008 hearing, however, did not address the Veteran's psychiatric claim, despite that the Veterans Law Judge had jurisdiction over that claim and ultimately denied it in the September 2008 Board decision.)  

As noted above, the Board remanded this claim in February 2010 for further development.  The Board's remand included instructions to obtain any VA treatment records prior to January 2005.  The Veteran additionally testified at his July 2014 hearing that he began being treated for his psychiatric disorder by VA in Mount Vernon, Missouri in approximately the mid-1990s.  After a review of the claims file, the Board cannot find any VA treatment records in the claims file that pre-date January 2005; nor is there any indication that such records are unavailable.  

Accordingly, the Board must remand this case for attempts to obtain those records to be made and the appropriate documentation to be associated with the claims file if such records are unavailable.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Veteran should be asked for information regarding any private treatment he may have received for any psychiatric disorder since discharge from military service, and any identified records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5130A(b), (c); 38 C.F.R. § 3.159(b).

The Veteran also testified that he has been receiving Social Security Administration (SSA) disability benefits on account of his psychiatric disorder since approximately 2002.  A review of the claims file does not demonstrate that any attempt to obtain and associate those records with the claims file has been made.  As the Veteran has asserted that they are potentially relevant to his claim, attempts to obtain and associate those documents should also be made on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Next, the Board has reviewed the April 2009 Joint Motion for Remand, which in pertinent part, instructed that the Board further clarify VA's decision not to obtain a VA examination in this case.  

A review of the claims file in this case demonstrates that the Veteran's service treatment records are void of any complaints of, treatment for, or diagnosis of any psychiatric disorder during military service.  His January 1975 separation examination noted that he was psychiatrically normal and he denied any "frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort" on his report of medical history at that time.  

The Board notes that this January 1975 contemporaneous denial, particularly with regarding to trouble sleeping, is in conflict with the Veteran's more current statements on appeal and his July 2014 testimony, wherein he asserted that he had trouble sleeping and was "disturbed and angry" during military service as a result of "harassment" by his military supervisors, beginning in 1971 at Lowry Air Force Base, because of his decision not to make the military his career.  Also at the hearing, the Veteran's representative made a specific argument with regards to the Veteran's psychiatric disability being similar to a posttraumatic stress disorder (PTSD)-type claim.  

In light of the Veteran's averments on appeal that he was "harassed" during service, the Board also finds that obtaining any outstanding service personnel records may be useful in adjudicating this case.  Such should also be obtained on remand.  

Regarding the request for a VA examination, such should also be afforded to the Veteran on remand at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As a final matter, the Board notes that it has been many years since the beginning of this claim.  On remand, the Veteran should be sent updated Veterans Claims Assistance Act of 2000 (VCAA) notice in order to cure any potential notice defects with the old VCAA notice that has already been provided to the Veteran with regards to his psychiatric claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for a psychiatric disorder, to include a schizoaffective disorder and PTSD.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 38 C.F.R. § 3.304(f).

2.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

3.  Obtain from the SSA, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering such a claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Obtain any relevant VA treatment records from the Mount Vernon, Missouri VA Medical Center, or any other VA medical facility where the Veteran may have been seen prior to January 2005 and during the 1990s.  Associate those documents with the claims file.  
5.  Obtain any relevant VA treatment records from the Little Rock and Fayetteville VA Medical Centers, or any other VA medical facility where the Veteran may have been seen since March 2010 and associate those documents with the claims file.  

6.  Ask the Veteran to identify any private treatment/evaluation he may have had for a psychiatric disorder since discharge from service, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any putative records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

7.  After completing the development sought above, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to his military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include any schizoaffective disorder; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV.  If the Veteran does not meet the criteria for PTSD, an explanation should be provided for such a conclusion.

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following:

(a) If PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD is more likely, less likely or at least as likely as not (50 percent probability or greater) related to his military service, to include any "harassment" by his supervisors as a result of his decision not to make the military a career.  

The examiner should address any contemporaneous service treatment or personnel record evidence, as appropriate under 38 C.F.R. § 3.304(f), in determining whether any such "harassment" is corroborated by the record, if such is not overtly corroborated in his service personnel records by any report of such "harassment."

(b) For any other diagnosed psychiatric disorder, including any schizoaffective disorder, the examiner is asked to opine whether such diagnosed psychiatric disorder more likely, less likely or at least as likely as not (50 percent probability or greater) began during or is the result of military service, to include any "harassment" that may have occurred as a result of the Veteran's decision not to make a career of the military.  

With regards to the above opinions, the examiner should additionally address the Veteran's lay statements regarding onset and continuity of symptomatology during and since military service, as well as any other lay evidence of record, particularly from his father and his friend, E.P., in October 2009 statements.  The Veteran's statements of record and his July 2014 testimony should also be addressed.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

